Citation Nr: 1241139	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-22 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to June 3, 2010, for the award of additional compensation for a dependent spouse.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This determination informed the Veteran that his compensation award had been adjusted to reflect his spouse, J.F., as a dependent effective as of June 3, 2010, and the reasons for such decision.  The Veteran disputed this determination and perfected an appeal to the Board.  

The Veteran initially requested a Travel Board hearing in his substantive appeal (VA Form 9) as to the earlier effective date issue, and he was scheduled for such a hearing in October 2012.  However, in a September 2012 statement, the Veteran withdrew the request for a hearing.  See 38 C.F.R. § 20.704(e) (2012).

The Veteran filed a notice of disagreement to a November 2009 rating action that denied service connection for left ear hearing loss.  A statement of the case was issued in May 2010.  He did not appeal this matter (his June 2010 substantive appeal excluded this matter) and it is not currently before the Board.   The Veteran also filed a notice of disagreement to the initial noncompensable evaluation assigned for right ear hearing loss; a statement of the case was issued and the Veteran did not file a substantive appeal.  The March 2012 Form 646 completed by the representative rested "the appeal" on the answer to the statement of the case and hearing (there was neither an answer to the statement of the case nor a hearing on this matter); the Form 646 is not construed as a substantive appeal on this matter.  See 38 C.F.R. § 20.200 (2012) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

The Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  All pertinent records in the paperless file are also in the paper file.  

FINDINGS OF FACT

At the time of the April 2009 rating decision that awarded a disability rating of 30 percent effective as of November 29, 2007, the RO had contemporaneous notice of the Veteran's continued marriage to J.F. and all other required dependency information, as well as a valid a marriage certificate.
 

CONCLUSION OF LAW

The criteria for an effective date of November 29, 2007, but no earlier, for the award of additional compensation for a dependent spouse have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. § 3.401(b) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, as the relevant facts are not in dispute, and the application of the pertinent statutes and regulations is dispositive of the issue on appeal, the VCAA duties to notify and assist are not implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Further, a review of the claims file shows that the Veteran has been made aware of the requirements to substantiate his claim, and he has had ample opportunity to participate in the adjudication of the claim. 

A veteran with a combined disability rating of 30 percent or more may be entitled to additional VA compensation for a dependent, including a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Further, an award of additional compensation for a dependent based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.
 
In this case, historically, in August 1973, the Veteran submitted a Declaration of Marital Status (VA Form 21-686c), listing J.S. (aka J.F.) as his spouse.  He also provided a marriage certificate at that time.  Many years later, in November 2007, the Veteran filed an informal claim for service connection for a stomach condition, hearing loss and tinnitus.  He then filed a formal claim (VA Form 21-526) for such conditions in December 2007, listing his spouse as J.F. and giving her date of birth, date of marriage, and social security number, and stating that they lived together.

In a May 2008 rating decision, the RO granted service connection for gastroesophageal reflux disease (GERD) and assigned an initial rating of 10 percent effective as of November 29, 2007.  The Veteran disputed this rating, and the RO increased this initial rating to 30 percent effective as of November 29, 2007, in an April 2009 rating decision.  Also in April 2009, the RO notified the Veteran of this determination, and that he may be eligible for additional compensation for any dependents due to the receipt of a 30 percent or higher disability rating.  The letter also notified the Veteran that additional information was needed as to any dependents, and that he must return and complete the enclosed VA Form 21-686c (Declaration of Status of Dependents) as to any dependents.  The letter informed the Veteran that the form must be received within one year from the date of the letter (or by April 14, 2010) to protect entitlement to benefits from the earliest date; and that otherwise, benefits would only be paid based on the date of receipt of the evidence.  This letter was also sent to the Veteran's appointed representative.

The Veteran did not send in a VA Form 21-686c within one year from the April 2009 notification of the 30 percent rating.  Rather, the completed form was received on June 3, 2010.  The form indicated that the Veteran was married to J.F. (aka J.S.); included her full name, date of birth, date of marriage (in August 1973), and social security number; and stated that she lived with the Veteran.

In a May 2010 letter, which was received on June 3, 2010, together with the VA Form 21-686c, the Veteran argued that he should receive retroactive pay at the married rate, or based on a spouse as a dependent, effective as of November 29, 2007, the date on which he was awarded a 30 percent disability rating.  The Veteran stated that he reviewed the award of a 30 percent rating in April 2009 with his representative, and that the representative did not tell him that he needed to complete and return the VA Form 21-686c to show that he was married.  The Veteran argues that he listed J.F. as his spouse, as well as all required information, on the December 2007 VA Form 21-526.  He stated that he only became aware of the higher rate for dependent spouse through the AARP magazine.  The Veteran contends that the information in the VA Form 21-526 should have been used.

The Veteran made similar arguments in his notice of disagreement and substantive appeal, received in July 2010 and March 2011, respectively.  He again stated that he was not aware that a higher compensation rate was available based on a spouse, and there was nothing in the package that he received in April 2009 concerning this.  The Veteran requested also leniency based on his mistake in not sending in the VA Form 21-686c within one year of the notification due to lack of knowledge.

To the extent that the Veteran argues that he was never notified that he needed to complete and return the VA Form 21-686c within one year of the April 2009 rating decision, there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994) (concerning procedures at the RO); Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)) (concerning procedures at the Board).  Here, the April 2009 letter clearly informs the Veteran of the need to complete and return this form within one year of the notification to preserve the earliest effective date.  There is no indication that this letter was not sent to the wrong address and, indeed, the Veteran has indicated that he received and reviewed the rating decision package.  As such, the presumption of regularity is not rebutted, and the Veteran is presumed to have received this notice, whether or not he read or understood its contents.

Nevertheless, under the circumstances of this case, and resolving doubt in the Veteran's favor, the Board finds that an earlier effective date is warranted.  As noted above, the April 2009 notification letter specifically informed the Veteran that additional information was needed concerning his dependents and that the VA Form 21-686c must be returned.  However, prior to the April 2009 rating decision that awarded a 30 percent disability rating for GERD, as well as the May 2008 rating decision that granted service connection for such disability, the RO had the December 2007 VA Form 21-526 listing J.F. as the Veteran's spouse since August 1973, as well as all other information requested in the VA Form 21-686c.  The claims file also included an August 1973 marriage certificate between the Veteran and J.F. (aka J.S.).  The Veteran did not submit another copy of the marriage certificate in connection with the current claim, nor was he requested to do so.  

These documents establish that the Veteran was married to J.F., his dependent spouse, at the time of the initial claim and effective date of the 30 percent rating.  In other words, the VA Form 21-526 was contemporaneous to the claim and provided all the information that was needed to award additional benefits based upon the continued marriage to J.F.  The record contained the required information showing the Veteran's marital status, which was sufficient to award additional benefits based on a dependent.  Therefore, an effective date of November 29, 2007, (or the effective date of the award of a 30 percent disability rating) is warranted for the award of additional compensation for a dependent spouse.  38 C.F.R. § 3.401(b)(1).



ORDER

An effective date of November 29, 2007, for the award of additional compensation for a dependent spouse is allowed, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


